                                           IN THE UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                              NORTHERN DIVISION AT COVINGTON


CIVIL ACTION NO. 2:17-076 (WOB-CJS)


HOLLY SCHULKERS, ET AL.                                                                     PLAINTIFFS

VS.                                                       MEMORANDUM OPINION AND ORDER

ELIZABETH KAMMER, ET AL                                                                    DEFENDANTS


              This matter is before the Court on the Kentucky Cabinet for

Health and Family Services (“CHFS”) defendants’ motion to dismiss

or in the alternative motion for summary judgment.                                              (Doc. 56).

The Court previously heard oral argument on this motion and took

it under submission.                                           (Doc. 73).

              After further study, the Court now issues the following

Memorandum Opinion and Order.

                                              Factual and Procedural Background1

              On February 8, 2017, Plaintiff Holly Schulkers was admitted

to St. Elizabeth Medical Center, Inc. (“St. Elizabeth”) for a

scheduled labor induction. (Doc. 34, ¶ 14).                                           Holly’s prenatal lab

tests were “negative” for substance dependency or abuse; she had

no history of drug use and would not require drug treatment upon

delivering her child.                                           Id. at ¶ 32.   Nonetheless, roughly sixteen

hours before Holly eventually gave birth, St. Elizabeth’s tested


                                                            
1
     An abbreviated timeline is attached as an appendix.
a sample of Holly’s urine and, without running a confirming test,2

charted a “presumptive positive” result for opiates.                                             Id. at ¶¶

28, 33; (Doc. 21-1 at 9 (sealed)).                                           Holly did not consent to a

urine or blood test for drugs; nor was she ever told that such a

test had been performed.                                          (Doc. 34, ¶¶ 16, 17, 33).   The report,

nevertheless, stated: “Results should not be used for non-medical

purposes.”                         (Doc. 34, ¶ 27); (Doc. 21-1 at 9).

              Holly gave birth to AMS without complications on February 9,

2017.               (Doc. 21-2 at 12–13).3                            Within the first hour after giving

birth, Holly breastfed AMS.                                          (Doc. 34, ¶ 16).   On the morning of

February 10, 2017, Holly’s husband, Plaintiff David Schulkers, was

informed by the pediatrician that the plan was to discharge mother

and child sometime in the afternoon.                                          Id. at ¶¶ 14–15.

              A short time later, however, Holly was visited by Defendant

Anne Marie Davis, a care coordinator and social worker with St.

Elizabeth’s.                              Davis informed Holly that she had tested positive

for opiates and that AMS’s umbilical cord was also tested but the

results were pending.                                          Id. at ¶¶ 16, 8.   Holly explained to Davis

that she had eaten Stacey’s Everything Bagel Chips, which contained

poppy seeds, and had taken some of her daughter’s prescription

cough medicine.                                   Id. at ¶¶ 16, 19.         Davis responded that none of

                                                            
2 This is known as a “Drug of Abuse with Reflex to Confirmation” test. (Doc.
34, ¶¶ 28, 33).
3 The Second Amended Complaint misstates the birthdate as February 10, 2017,
(Doc. 34, ¶ 15).

                                                                        2
 
these items would cause a positive result unless the cough medicine

contained codeine, which Holly was unable to confirm at the time.

Id. at ¶ 16; (Doc. 21-1 at 2).4

              Before receiving the toxicology results for the umbilical

cord, Davis charted that Holly had a “Substance Use Disorder.”

(Doc. 21-1 at 1).                                     Pursuant to her affirmative duty under Kentucky

law,5 Davis then reported to the Kentucky Cabinet for Health and

Family Services via a web-based reporting system that Holly had a

“positive drug screen” (the “Report”).                                      (Doc. 67-3 at 1 (sealed));

(Doc. 34, ¶¶ 17, 25–26).6                                      The CHFS intake worker who received the

report did not speak with anyone at St. Elizabeth’s.                                      (Doc. 67-4,

Grimes Dep. at 37, 48). CHFS accepted the report, concluding that

Holly posed a “Risk of Harm”7 for “testing positive for medication

not prescribed to her” and assigned the case to Defendant Alison

                                                            
4 Davis’ notes correspond with Holly’s statement that she had taken cough
medicine, and Davis advised Holly that if it contained codeine this would
account for the opiate positive test results. (Doc. 21-1 at 2).
5 KRS § 620.030(1)–(2) mandates that “[a]ny person who knows or has reasonable
cause to believe that a child is dependent, neglected, or abused shall
immediately cause an oral or written report to be made” to a local law
enforcement, State police, or CHFS.
6 The Report was made to CHFS approximately twenty (20) hours after Holly gave
birth, and about thirty-eight (38) hours after the “presumptive positive” result
was charted. (Doc. 21-1 at 1–3); (Doc. 34, ¶ 26). On its face, Davis’ report
corroborates the earlier conversation she had with Holly regarding the drug
screen. (See Doc. 67-3 at 1).
7 The CHFS Standard of Practice (“SOP”) Manual delineates acceptance criteria
structured around Kentucky statutory authority. (Doc. 67-7 at 9 (sealed)). The
intake social worker will accept a report as a “Risk of Harm (Neglect)” if the
child is “[p]laced at risk because the caretaker engages in a pattern of conduct
that renders him/her incapable of caring for the immediate and ongoing needs of
the child due to incapacity due to alcohol or other drug abuse.” Id.; cf. KRS
§ 600.020(1)(a)(3) (defining an abused or neglected child).

                                                                    3
 
Campbell. (Doc. 67-3 at 3).

        Later that day, Defendant Deborah Cinque, a St. Elizabeth

Nurse Manager, informed the Schulkers that AMS could not be

discharged because hospital policy required she be observed for 72

hours for symptoms of withdrawal.          (Doc. 34, ¶ 20); (Doc. 21-1 at

61).       Holly   was   discharged       and    was   allowed   to   continue

breastfeeding AMS during the 72-hour observation period.                (Doc.

34, ¶ 21).

        A. “The Prevention Plan”

        On the evening of February 10, two social workers with CHFS,

Defendants Elizabeth Kammer and “Kara,” entered Holly’s hospital

room.     Holly was told she had tested positive for heroin. (Doc.

34, ¶ 35).     Holly insisted there had been a mistake and explained

that she was a child care worker, her son’s basketball coach,

volunteered at the school cafeteria, and did not use drugs.                Id.

When Kammer requested Holly submit to another drug test, Holly

agreed, and nurses obtained another urine sample for testing.              Id.

at ¶ 36; (Doc. 21-1 at 5, 10–11).               In the meantime, Kammer, who

was still in training at the time, placed a phone call to Campbell,

her supervisor.     Campbell spoke with Holly and stated that “until

this gets figured out you are no longer allowed to be around any

children without the supervision of approved individuals.”              (Doc.




                                      4
 
34, ¶ 37); (Doc. 67-8, Kammer Dep. at 8–10).8                                           After this call,

Kammer presented the Schulkers with a predominately handwritten

“Prevention Plan.”                                        (Doc. 67-9 (sealed)).

              The one-page Prevention Plan states—in handwritten ink—that

Holly was prohibited from having contact “with all children” unless

an approved supervisor was within “eye & ear shot at all times

(24/7).”                     (Doc. 34, ¶ 41).                     Kammer explained that a violation of

these terms would result in the Schulkers’ children being removed

from their care.                                     Id. at ¶¶ 41–42.     Stamped at the bottom of the

document, in all capital lettering, it states: “ABSENT EFFECTIVE

PREVENTATIVE SERVICES, PLACEMENT IN FOSTER CARE IS THE PLANNED

ARRANGEMENT FOR THIS CHILD.”                                       Id. at ¶ 40.    In truth, there was no

planned arrangement for foster care.                                              Rather, the foreboding

stamped language is standard on every prevention plan at CHFS.

(Doc. 67-6, Campbell Dep. at 96–97 (sealed)).                                         The Schulkers were

vehemently opposed to signing the document.                                          (Doc. 67-2, David S.

Aff., ¶ 6); (see Doc. 67-1, Holly S. Aff., ¶ 8).                                        Yet the Schulkers

were told if they did not agree to the Prevention Plan, their

children would be removed from their care “and after that” CHFS

would seek court intervention.                                       (Doc. 34, ¶ 42); (Doc. 67-1, ¶ 6).

Under these conditions, Kammer and the Schulkers signed the plan.

(Doc. 34, ¶ 42); (Doc. 67-9).

                                                            
8 As part of Campbell’s conversation with Holly, she additionally asked “how
did the heroin get into your system?” Further, she offered, “Let me get the
help you need so you can be a better mother to your children.” (Doc. 34, ¶ 37).

                                                                      5
 
              Holly’s                   night                  nurse   questioned    the    Prevention   Plan   and

reported that the doctors and staff believed the initial toxicology

test to be a false positive.                                             (Doc. 34, ¶ 43).9       She added that a

number of “presumptive” positive tests had occurred in the past

and women with open cases were generally allowed to leave with

their newborns because CHFS did not get involved until the test

was confirmed with an umbilical cord test.                                                 Id.   Overhearing this,

Defendant Kara pulled Holly’s night nurse aside in the hallway and

rebuked her, stating: “We are supposed to be working as a team,

why are you pitting them against me?” Id.

              B.          False Positive Revealed by Negative Subsequent Testing

              After Kammer and Kara left, Holly’s night nurse called St.

Elizabeth’s lab and advised the Schulkers that St. Elizabeth’s

uses a lower threshold level than required by federal regulations.

Id. at ¶ 45.                            Two hours after signing the Prevention Plan, Holly’s

second urine test results—this time conducted with a Drug of Abuse

with Reflex to Confirmation test—were returned as negative for any

illegal substances.                                            Id. at ¶ 46; (Doc. 21-1 at 89–90).          Holly’s

nurse at the time phoned Kammer and left a voicemail.                                                    (Doc. 34,

¶ 46).                    However, staff at St. Elizabeth’s, including Defendant

Cinque, refused to discharge AMS.                                              Id.


                                                            
9 This is supported by a St. Elizabeth social worker’s note from the morning of
February 11, 2017, which states that the initial drug test was “likely [a] false
positive” and “there are no concerns from MOB’s hx [medical history] by
pediatrician and no nursing concerns.” (Doc. 21-1 at 57).

                                                                           6
 
       The next morning, on February 11, 2017, Dr. James Otrembiak

came to check on AMS.      He discussed the initial toxicology results

with the Schulkers and informed them that eating poppy seed bagel

chips could cause a false positive.          Further, he reported that on

the previous day he had received a phone call from a CHFS social

worker, during which he advised that there must have been a mistake

with the initial drug screen.      Id. at ¶ 47.       Indeed, Dr. Otrembiak

later charted:

       AWAITING DISPOSITION FROM SOCIAL SERVICE. NO NOTE IN
       CHART . . . Mom’s repeat drug screen negative. Baby’s
       cord blood drug screen still pending. Mom states she
       took some cough med[icine] prior to delivery and also
       had a bag of Stacy[’]s chips with Poppy seeds while in
       labor. She showed me the bag! (poppy seeds, delsum, are
       among the Products that can cause a false positive for
       opiates on drug screen[)]. Planning on discharge
       tomorrow. Need final disposition for discharge from
       social service.

(Doc. 21-2 at 8 (sealed)).

       That afternoon, at 1:32 p.m., St. Elizabeth’s received the

umbilical cord toxicology results, which were also negative for

illegal substances.     Twenty minutes later, a St. Elizabeth social

worker e-mailed Kammer the results from the umbilical cord and

Holly’s second urine screen test.           (Doc. 21-1 at 3); (Doc. 34, ¶

48).    Kammer confirmed to Holly she had received both.           (Doc. 34,

¶ 48).

       Although both tests were negative for drugs, before AMS could

be   discharged   social    services       was   required   to   approve   the


                                       7
 
discharge.    (Doc. 34, ¶ 95).    The Schulkers were permitted to take

their child home the following day, February 12, at 10:30 a.m.

(Doc. 21-2 at 1); (Doc. 34, ¶ 53).      A St. Elizabeth social worker

received a copy of the Child Protective Services (“CPS”) discharge

plan, and noted that “Per CPS plan, [AMS] may discharge to [Holly]

under supervision of an approved supervisor.        At this time both

Mary    Schulkers   and   David   Schulkers    (spouse)   are   approved

supervisors.”     (Doc. 34, ¶ 95); (Doc. 21-1 at 12-13); (Doc. 21-2

at 4-5).

       C.   The CHFS Investigation Continues

       On Monday morning, February 13, 2017, Holly called Kammer and

asked to be released from the Prevention Plan, to which Kammer

responded that she needed to talk to Campbell because she was

unsure how to proceed in the event of a false positive drug test.

Campbell refused to lift the Prevention Plan.      Consequently, David

stayed home from work to “supervise” Holly around the children.

(Doc. 34, ¶ 54).    The Schulkers decided it was time to contact an

attorney, who advised them to take a hair follicle drug test.        Id.

at ¶ 55.

       That same day, Kammer and another CHFS employee interviewed

the Schulkers’ four school-aged children— BOB (age 8), BRB (age

9), EES (age 9), and EMS (age 13)— at their respective schools

without a warrant.     Id. at ¶¶ 56, 98-103.    Each child was removed

from their classroom, brought to a room where the door was then

                                    8
 
closed, and questioned about, among other things, “mommy using

drugs,” discord in the family, alcohol consumption, and other

personal family matters.                                            Id. at ¶¶ 56–57, 100–01.       During the

interviews, school personnel were not permitted in the room and

the children were not free to leave the room until released.                                               The

Schulkers only learned of these events from their children when

they returned home from school crying.                                             Id. at ¶¶ 56–58.10

              On February 21, 2017, Holly’s hair follicle drug test came

back negative.                                   Id. at ¶¶ 55, 65; (Doc. 67-1, ¶ 10).                   Holly’s

attorney at the time e-mailed the test results to CHFS staff,

including Campbell and Kammer.                                               In addition, Holly’s attorney

informed Campbell that Holly would no longer follow the Prevention

Plan and requested that it be formally lifted.                                                (Doc. 34, ¶¶ 65–

67); (Doc. 67-1, ¶ 10).                                             At that time, Campbell e-mailed her

supervisor, Jessica Brown for guidance.                                            Brown agreed with Holly’s

attorney and explicitly advised Campbell by phone to lift the

Prevention Plan.                                     Further, Brown sent an e-mail to Campbell with

instructions to respond to Holly’s attorney and inform her that

the “negative hair follicle test in conjunction with the other

information obtained supporting protective factors within the

family                   (collateral                           interviews,   AOC    checks,    TWIST    checks,

interviews etc.) warrant[s] lifting the supervision plan at this

                                                            
10Sometime after February 13, 2017, Campbell or Kammer contacted David’s ex-
wife (biological mother to EES and EMS) and requested the children’s
immunization records. (Doc. 34, ¶¶ 60, 68).

                                                                         9
 
time.      We will be reaching out to the family to update our

prevention plan to reflect this change.”               (Doc. 67-5, Brown Dep.

at 41–42).     Campbell, however, chose not to communicate this to

the Schulkers.

        Over a month later, the Schulkers were still under the

restrictions       of    the     Prevention   Plan    and   CHFS’s    continuing

investigation.      Repeated requests were made by counsel to issue a

finding of “unsubstantiated” and to close the investigation, but

each request was denied and the Prevention Plan remained in effect.

(Doc. 34, ¶¶ 66–67, 69).

        Finally,   on     April    7,   2017—nearly    two-months     after    the

Schulkers      left        St.     Elizabeth’s—the      case    was      labeled

“unsubstantiated.”         The Schulkers were notified of this by way of

a letter in the mail, received on April 10, which also informed

them that the Prevention Plan was terminated.               (Doc. 67-1, ¶ 11);

(Docs. 34, 69).         Throughout this time, there was no court order in

place, nor did CHFS seek such an order. (Doc. 34, ¶ 39).

        Plaintiffs filed this lawsuit on May 4, 2017, alleging, as

relevant to the CHFS defendants, claims for violations of the

Fourth and Fourteenth Amendments in relation to the imposition of

the Prevention Plan and the interviews of their children.                     They

allege that defendants carried out their actions in bad faith so

that they could obtain federal reimbursement funds pursuant to

Title IV-E, 42 U.S.C. § 672 et seq..                 (Doc. 34, Second Amended

                                         10
 
Compl. ¶ 70). Plaintiffs assert that, under this provision, states

are eligible to receive reimbursement for the costs of a child

abuse investigation and other administrative costs when there is

a defined “Prevention Plan” in place under which foster care of

the planned arrangement for the child.             (Id.).     The Schulkers

allege    that   the   CHFS   defendants   initiated   the    investigation,

imposed the Prevention Plan, and prolonged the investigation in

order to reap enhanced benefits under Title IV-E.


                                  Analysis


     The defendant social workers are employed by the Commonwealth

of Kentucky, which is immune from suit in federal court under the

Eleventh Amendment.           Nevertheless, they can be sued in their

individual capacities under 42 U.S.C. § 1983, if they violated the

plaintiffs’      federally    protected    constitutional     or   statutory

rights.     However,    individuals    such   as   these     defendants   are

entitled to      qualified immunity, if they can meet the criteria for

that defense.

     “Qualified immunity shields federal and state officials from

money damages unless a plaintiff pleads facts showing (1) that the

official violated a statutory or constitutional right, and (2)

that the right was ‘clearly established’ at the time of the

challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).


                                      11
 
       In recent decisions the Supreme Court has clarified what it

means for a legal right to be “clearly established.”                   In White v.

Pauly, 137 S. Ct. 548 (2017), the Court stated:

             Qualified immunity attaches when an official’s
             conduct does not violate clearly established
             statutory or constitutional rights of which a
             reasonable person would have known. . . . While
             this Court’s case law does not require a case
             directly on point for a right to be clearly
             established existing precedent must have placed the
             statutory or constitutional question beyond debate.
             . . . In other words, immunity protects all but
             the plainly incompetent or those who knowingly
             violate the law.

Id.    at   551    (citations   and    internal   quotation     marks    omitted)

(emphasis added).

       The following term, the Court emphasized that a defendant

“cannot be said to have violated a clearly established right unless

the    right’s      contours    were     sufficiently       definite    that   any

reasonable official in the defendant’s shoes would have understood

that he was violating it.”             Kinsela v. Hughes, 138 S. Ct. 1148,

1153   (2018)      (internal    quotation     marks   and   citation    omitted).

Thus, the law of qualified immunity assumes that the defendant has

knowledge of existing law, or at least he or she is charged

therewith.        See Harlow, 457 U.S. at 819 (“[A] reasonably competent

public official should know the law governing [their] conduct.”).

       This Court thus must decide whether the CHFS defendants

violated plaintiffs’ constitutional rights and, if so, whether

those rights were clearly established “beyond debate.”

                                         12
 
    A. The Prevention Plan

      Plaintiffs assert violations of their Fourteenth Amendment

rights to both substantive and procedural due process in the

imposition of the Prevention Plan.

      1. Substantive Due Process

      The touchstone of due process is the protection against

arbitrary governmental action, including “the exercise of power

without any reasonable justification in the service of a legitimate

governmental objective.” Cty. of Sacramento v. Lewis, 523 U.S.

833, 845–46 (1998) (citing Daniels v. Williams, 474 U.S. 327, 331

(1986)). Substantive due process aims to prevent “governmental

power from being used for purposes of oppression.” Daniels, 474

U.S. at 331.

      This test is also sometimes stated as one of arbitrary and

capricious exercise of state power, and the state action “will

withstand   substantive   due   process   attack   unless   it   is   not

supportable on any rational basis or is willful and unreasoning

action, without consideration and in disregard of the facts or

circumstances of the case.”     Pearson v. City of Grand Blanc, 961

F.2d 1211, 1221 (6th Cir. 1992) (citations and internal quotation

marks omitted).

      “Substantive due process claims may be loosely divided into

two categories: (1) deprivations of a particular constitutional

guarantee; and (2) actions that ‘shock the conscience.’” Pittman

                                   13
 
v. Cuyahoga Cty. Dep’t of Children & Family Servs., 640 F.3d 716,

729 (6th Cir. 2011) (citation and internal quotations omitted).

Plaintiffs’ claims here arise under the first of these prongs.

     The parent-child relationship gives rise to a fundamental

liberty interest of which a parent may not be deprived absent due

process of law. Kottmyer v. Maas, 436 F.3d 684, 689 (6th Cir.

2006).    That interest extends to any matter that touches on “the

interest of parents in the care, custody, and control of their

children.”     Troxel v. Granville, 530 U.S. 57, 65—66 (2000).           This

right is, however, qualified due to the balance that must be struck

between   a   parent’s   rights   and    the   compelling    countervailing

interest the government has in protecting children.              Kottmyer, 436

F.3d at 690.

     The Sixth Circuit has held that “the right to familial

association is not implicated merely by governmental investigation

into allegations of child abuse.”        Id.   At least as it pertains to

substantive    due   process   rights,    “[a]   parent     is    necessarily

deprived of his or her right to custody and control of their child,

either permanently or temporarily, when a child is removed from

the home.”      Id. at 691.       A mere investigation without more,

however, “does not infringe upon a parent’s right to custody or

control of a child.”     Id.

     The Court thus concludes that the investigation itself did

not violate plaintiffs’ rights to substantive due process.

                                    14
 
        However, the Schulkers also allege that they were coerced

into    signing   the   Prevention   Plan    and    that   its   restrictions

interfered with their fundamental right to rear their children.

        The CHFS Defendants cite Kottmyer for the proposition that

parents’    fundamental    rights    to    familial   association     are   not

infringed so long as governmental interference stops short of

killing the child or taking custody of the child.                     This is

incorrect.

        In Troxel, the Court considered a very broad state statute

which    provided   that   “any   person may       petition   the   court   for

visitation rights at any time,” and permitted a court to grant

such visitation rights whenever “visitation may serve the best

interest of the child.” Troxel, 530 U.S. at 67 (alteration in

original).    Thus, notwithstanding the objections of a parent, the

state courts could “disregard and overturn any decision by a fit

custodial parent concerning visitation whenever a third party

affected by the decision files a visitation petition, based solely

on the judge’s determination of the child’s best interests.” Id.

        The state did just that in Troxel, despite the plaintiff-

mother’s opposition to the amount of visitation sought by her

deceased husband’s parents, who petitioned for the right to visit

their granddaughters. Id. at 60–63.           A plurality of the Supreme

Court held that the statute unconstitutionally infringed on the

mother’s fundamental right to make decisions concerning the care,

                                      15
 
custody, and control of her daughters.        Id. at 72–73.    The Court

based     its   holding   on   the    principle    that   “there   is   a

[constitutional] presumption that fit parents act in the best

interests of their children.”        Id. at 68.   That is, “so long as a

parent adequately cares for his or her children (i.e., is fit),

there will normally be no reason for the State to inject itself

into the private realm of the family to further question the

ability of that parent to make the best decisions concerning the

rearing of that parent’s children.”         Id. at 68–69.   In applying

that standard, the Court noted that no court had found that the

mother was an unfit parent. Id. at 68.       Moreover, the interference

with the mother’s fundamental rights did not involve an attempt by

the state to remove the children from her custody.        Id. at 71.    It

follows then that complete separation is not necessary for a

finding of interference with the fundamental right to familial

relations.

        Here, the Prevention Plan did not completely separate Holly

from her children. However, much like the visitation plan at issue

in Troxel, the Prevention Plan limited Holly’s ability to decide

when and where she could be alone with her children.               CHFS’s

implementation of the Prevention Plans thus suffers from the same

constitutional defect: employing broad, unlimited government power

to interfere with a fit parent’s right to make decisions concerning

the care, custody, and control of their children. Id. at 65–66,

                                     16
 
73.

      Further, no court found Holly to be unfit as a parent, just

as no such finding was present in Troxel.                    In fact, in contrast to

how the state curtailed parental rights in Troxel, here there was

never any Court involvement.           Instead, by imposing the Prevention

Plan, Defendants treated a presumptive positive drug screen (which

utilized a lower threshold than federal regulations) as child abuse

per   se.     In   doing      so,   they    disregarded          the     constitutional

presumption “that fit parents act in the best interests of their

children,” Troxel, 530 U.S. at 68, as well as Kentucky statutes

that define child abuse.

      The undisputed facts did not give the CHFS defendants evidence

of    child    abuse     or     neglect.             In     relevant     part,   KRS    §

600.020(1)(a)(3) specifically defines an “abused or neglected

child” as one “whose health or welfare is harmed or threatened

with harm when his or her parent . . . [e]ngages in a pattern of

conduct     that renders the parent incapable of caring for the

immediate and ongoing needs of the child including, but not limited

to, parental incapacity due to alcohol and other drug abuse.”                          Id.

(emphasis      added).     Drug     abuse       is        particularly    defined      and

characterized in another section as a “pattern[] of use.” KRS §

222.005 (listing examples).

      Holly had no prior history of drug use; her prenatal screens

were all negative; she had no prior interaction with CHFS; and

                                           17
 
doctors and nurses believed the initial drug screen to be a false

positive.    The initial presumptive-positive drug screen thus does

not constitute child abuse per se.        And a Kentucky court would

likely conclude the same.        Compare C.J.M. v. Cabinet for Health

and Family Servs., 389 S.W.3d 155, 161–62 (Ky. Ct. App. 2012)

(finding sufficient grounds for neglect or abuse existed where the

risk of abuse existed because the child tested positive for

marijuana at birth and the parents admitted to using such before

and during the pregnancy), with M.E.C. v. Commonwealth, 254 S.W.3d

846, 854 (Ky. Ct. App. 2008) (children were not abused or neglected

where CHFS had not shown that the children suffered any direct,

emotional or physical injury from the parent, and the witnesses

testified that the parent was a nurturing parent and that the

children were well-cared for by the parent).         Further, a veteran

CHFS intake official testified that Holly’s case should have been

closed once the confirming tests came back negative. (Doc. 67-4,

Grimes Dep. at 61–62).

     Because more than an investigation occurred in this case, and

Holly’s contact with her children was constrained for nearly two

months without a finding that she was unfit as a parent, the

Schulkers’   allegations   are    sufficient   to   state   a   claim   for

violation of their fundamental right to family integrity.




                                    18
 
     2. Procedural Due Process

     Plaintiffs also assert that they were denied their rights to

procedural due process because they did not voluntarily sign the

Prevention Plan and thus were entitled to process before its

imposition.

     The case law on this issue, distilled, holds that it is not

inherently coercive for authorities to obtain parental consent to

a safety plan by threatening to enforce legal rights, such as the

right to initiate formal removal proceedings.       See Smith v.

Williams-Ash, 520 F.3d 596, 599-600 (6th Cir. 2008).    In Smith,

the Sixth Circuit adopted the reasoning of the Seventh Circuit in

Dupuy v. Samuels, 465 F.3d 757 (7th Cir. 2006), which held that

when a parent voluntarily consents to a safety plan, “no hearing

of any kind is necessary; hearings are required for deprivations

taken over objection, not for steps authorized by consent.”    Id.

at 599–600 (quoting Dupuy, 465 F.3d at 761–62).

     Dupuy notes, however, that a threat does constitute duress

where the state threatens action it cannot lawfully carry out or

the consent obtained is the product of misrepresentations or other

improper means.   Dupuy, 465 F.3d at 762–63.   Then, the threat is

“not grounded in proper legal authority,” and the consent is

involuntary.   Id. at 763.

     The Court in Smith also acknowledged that consent voluntarily

obtained may become involuntary during the course of a safety plan

                                 19
 
when parental repudiation is ignored.           Smith, 520 F.3d at 600

(discussing Farley v. Farley, 225 F.3d 658, Nos. 98-6114, -6115,

2000 U.S. App. LEXIS 17580, 2000 WL 1033045, at * 4 (6th Cir. July

19, 2000) (table)).       The court, however, distinguished Farley by

emphasizing that the Smiths never attempted to contact social

services to revoke their consent at any time, an option contained

in the plan.      Id. at 600.    As the Court explained, “the [parents]

remained in the safety plan voluntarily at all times,” unlike

Farley, and no argument was made “that they involuntarily consented

to enter into the plan.” Id.

      Accepting the facts alleged by plaintiffs as true, this case

more closely resembles the circumstances in Farley.              Unlike in

Smith, the CHFS Defendants did not merely seek to enforce a legal

right by offering the Schulkers the means to avoid a formal removal

proceeding. Id. at 599–600; see also Schattilly v. Daugharty, 656

F. App’x 123, 129–30 (6th Cir. 2016) (concluding that under Smith,

merely “threatening removal proceedings” to secure the parents’

consent does not violate clearly established law).          Rather, before

the   Schulkers    were   even   presented   with   the   Prevention   Plan,

Campbell informed them that “until this gets figured out you are

no longer allowed to be around any children without the supervision

of approved individuals.”        (Doc. 34, ¶ 37).    Then, when presented




                                     20
 
with the plan,11 the Schulkers were advised that if they did not

adhere, CHFS would remove the children “and after that” seek

judicial intervention.                                            Id. at ¶ 39.

              Additionally, at the bottom of the Prevention Plan, in all

capital                    letters                     it        states:   “ABSENT      EFFECTIVE     PREVENTATIVE

SERVICES, PLACEMENT IN FOSTER CARE IS THE PLANNED ARRANGEMENT FOR

THIS CHILD.”                             Defendant Campbell readily admitted that there was,

in fact, no planned arrangement for foster care.                                                    (Doc. 67-6, at

96–97).

              Thus, the CHFS Defendants did not just threaten to exercise

a legal right to initiate removal proceedings. Rather, they stated

that they could, and would, remove the children from the Schulkers’

custody before a hearing was held or a court order was obtained,

a proposition without legal authority.                                                Moreover, the facts do not

indicate that any exigency existed, and it is well established

“that children may not be summarily removed from the custody of

their parents except in emergency circumstances.” Huynh Thi Anh v.

Levi, 586 F.2d 625, 632 (1978) (citing Stanley v. Illinois, 405

U.S. 645 (1972)).

              Nothing in Smith or Dupuy permits social service workers to

misrepresent                            their                  legal   authority   with    impunity.       With   no

authority                       to          immediately                remove   the    children     over   parental

                                                            
11Notably, unlike the plan in Smith, which specifically set forth that
“[Y]our decision to sign this safety plan is voluntary,” here there is no
such indication of “voluntariness.” 520 F.3d at 600.

                                                                           21
 
objection, a threat to that effect is tantamount to duress,

rendering the Schulkers’ consent involuntary.                         And, unlike in

Smith, 520 F.3d at 600, the Schulkers adamantly maintain that they

signed    the    plan   believing     that     if   they       refused    CHFS   would

“immediately take [their] children.” (Doc. 34, ¶ 42) (emphasis

added);    (Doc.    67-1,   ¶   8);    (Doc.     67-2,     ¶    8);    see   Croft   v.

Westmoreland Cty. Children and Youth Servs., 103 F.3d 1123, 1125

& n.1 (3d. Cir. 1997) (concluding that threatening immediate foster

care is “blatantly coercive”).

        Moreover, even if plaintiffs voluntarily consented to the

imposition of the Prevention Plan, they did not remain in the “plan

voluntarily at all times.”           Smith, 520 F.3d at 600.            As in Farley,

the Schulkers allege that they twice explicitly asked for the

Prevention Plan to be lifted.               The Schulkers made their request

the day after their child was discharged from the hospital—when

the second drug screen and umbilical cord test were returned

negative—and again when counsel notified CHFS that the Schulkers

would no longer follow the restrictions.                 (Doc. 34, ¶¶ 54, 67);

(Doc. 67-1, ¶ 10).      Because the CHFS Defendants kept the Schulkers

under    the    restrictions    of    the     Prevention       Plan,     they   thereby

violated the principles set forth in Farley.

        For these reasons, the Court concludes that plaintiffs have




                                         22
 
pled a violation of their procedural due process rights.12

              3. “Clearly Established”

              Having concluded that plaintiffs have adequately pled that

the CHFS defendants violated their substantive and procedural due

process rights under the Fourteenth Amendment, the Court must

determine whether those rights were clearly established at the

time in question.

              First, substantive due process.                                      The logical extension of

Troxel v. Granville, 530 U.S. 57 (2000), is that parent-child

contact                    need              not               be   completely   severed   to   constitute    an

interference with the fundamental right to family relations.                                                 And

the Sixth Circuit has recently emphasized that we “do not require

a prior, ‘precise situation’” or “a finding that ‘the very action

in question has previously been held unlawful,’” to conclude that


                                                            
12 The Court rejects Defendants’ argument that Campbell cannot be held liable
because she merely supervised the investigation. It is true that without more,
a supervisor is not vicariously liable under § 1983 for the conduct of
subordinates simply because they occupied a position of authority. See Ashcroft
v. Iqbal, 556 U.S. 662, 676 (2009). However, a § 1983 plaintiff need only “show
that a supervisory official at least implicitly authorized, approved or
knowingly acquiesced in the unconstitutional conduct of the offending
subordinate.” See, e.g., Coley v. Lucas Cty., 799 F.3d 530, 542 (6th Cir. 2015)
(quoting Taylor v. Mich. Dep’t of Corrs., 69 F.3d 76, 81 (6th Cir. 1995)).
Here, Kammer and/or Kara were purportedly the individuals who drafted the
Prevention Plan, fraudulently secured the Schulkers’ signatures, and personally
conducted the investigation and warrantless, in-school interviews. But contrary
to Defendants’ position, Campbell’s alleged conduct in this instance is
sufficient for purposes of liability under § 1983. The Schulkers allege that
Campbell directed that a Prevention Plan be implemented, authorized Kammer to
conduct the warrantless, in-school interviews, and repeatedly refused to lift
the Prevention Plan restrictions. (Doc. 34, ¶¶ 47–40, 54, 56, 65–69, 100; Doc.
67-5, Brown Dep. at 41–42). Therefore, because the allegations indicate that
Campbell “authorized, approved or knowingly acquiesced in the unconstitutional
conduct” of her subordinates, the Schulkers have stated a claim under § 1983
against Campbell for violations of both the Fourth and Fourteenth Amendments.

                                                                          23
 
officials     had     “fair       warning”        that     their     conduct       was

unconstitutional.        Guertin     v.    Michigan,      —   F.3d    —,    Nos.   17-

1698/1699/1745/17522/1769, 2019 WL 99088, at *15 (6th Cir. Jan. 4,

2019) (citations omitted).

     On the facts of this case, the Court concludes that, at a

minimum, a reasonable social worker in 2017 would have known that

continuing to impose the Parenting Plan for two months after

Holly’s     hair    follicle   test       came    back    negative,        and   after

defendants’ supervisor explicitly told them to lift the Plan,

violated the Schulkers’ rights to familial integrity.                       The CHFS

defendants    are    thus   not    entitled        to    qualified    immunity      on

plaintiffs’ substantive due process claim.

     Next, procedural due process.               As the above discussion makes

clear, the Sixth Circuit held in 2008 that social workers may

lawfully threaten to take action within their legal authority in

order to obtain parental consent to a safety plan.                   Smith, 52 F.3d

at 600.   By implication, however, and by adoption of the reasoning

in Dupuy, this case also conveys the inverse: obtaining “consent”

through     misrepresentations        or       threats    outside     one’s      legal

authority is constitutionally repugnant.                  See Guertin, 2019 WL

99088, at *15 (noting that a right may be clearly established “from

the general reasoning that a court employs”) (internal quotation

marks and citations omitted).



                                          24
 
      Moreover, eight years earlier, the Sixth Circuit in Farley

denied qualified immunity to social workers, in part, on the

principle that the plaintiff’s consent to the placement of her

children with their father “was not voluntary during the entire

time period involved, which would invoke procedural due process

protection which she was not afforded.”        Farley, 225 F.3d 658, at

*4.

      The fact that the children in Farley were removed from the

mother’s home and the children here were not is unimportant because

“[p]rocedural     due   process   claims   do     not     implicate   the

egregiousness of the action itself, but only question whether the

process accorded prior to the deprivation was constitutionally

sufficient.”     Howard v. Grinage, 82 F.3d 1343, 1349—50 (6th Cir.

1996).

      Therefore, the Court holds that it would have been clear to

a reasonable social worker in 2017 that threatening parents with

immediate removal of their children, where the facts gave rise to

no such right, in order to obtain “consent” to a safety plan, and

then refusing to release the parents from that plan under the facts

here, would violate the parents’ rights to procedural due process.

As such, the CHFS defendants are not entitled to qualified immunity

on this claim.

    B. The School Interviews

      The   Schulkers   also   allege   that    the     CHFS   Defendants’

                                  25
 
warrantless in-school interviews of their children violated each

child’s Fourth Amendment and procedural due process rights.                         The

due process claim, however, is subsumed by the Fourth Amendment.

“[W]here   another     provision     of        the    Constitution      ‘provides    an

explicit textual source of constitutional protection,’ a court

must    assess     a    plaintiff’s            claims       under   that    explicit

provision.”      Conn. v. Gabbert, 526 U.S. 286, 293 (1999) (quoting

Graham v. Connor, 490 U.S. 386, 395 (1989)).                    “Because the Fourth

Amendment provides an explicit textual source of constitutional

protection    against    .   .   .   physically             intrusive   governmental

conduct,   that    Amendment,    not      the        more   generalized    notion    of

‘[procedural] due process,’ must be the guide for analyzing these

claims.” See Graham, 490 U.S. at 394.

       It is well settled that students do not shed their Fourth

Amendment rights at the schoolhouse gate.                       See e.g., Safford

Unified Sch. Dist. #1 v. Redding, 557 U.S. 364, 370 (2009); New

Jersey v. T.L.O., 469 U.S. 325, 336–37 (1985). The CHFS defendants

suggest that Fourth Amendment requirements do not apply to social

workers conducting warrantless, in-school interviews of children

as part of a child abuse investigation. (Doc. 56 at 25).                      To the

contrary, the Supreme Court has stated that the requirements of

the Fourth Amendment cover more than just police activities:

       [T]he   Court    has   long   spoken   of   the Fourth
       Amendment’s strictures as restraints imposed upon
       “governmental action”—that is, “upon the activities of

                                          26
 
     sovereign authority.” Accordingly, . . . the Fourth
     Amendment [is] applicable to the activities of civil as
     well as criminal authorities . . . . Because the
     individual’s interest in privacy and personal security
     “suffers whether the government’s motivation is to
     investigate violations of criminal laws or breaches of
     other statutory or regulatory standards,” it would be
     anomalous to say that the individual and his private
     property    are    fully   protected   by    the Fourth
     Amendment only when the individual is suspected of
     criminal behavior.

T.L.O., 469 U.S. at 335 (emphasis added and internal citations

omitted).

     It also is of no import that state statutes, regulations, or

procedures may afford social workers greater latitude.                Such

enactments cannot displace the protections of the United States

Constitution, even when the state acts to protect the welfare of

children.     See   Granholm   v.        Heald,   544   U.S.   460,    486

(2005); Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 566 (2001);

see also Sibron v. New York, 392 U.S. 40, 60–61 (1968).

     Thus, as the Sixth Circuit observed in a case involving social

workers, “the presumption appears to be that any state officer

should operate with the default understanding that the Fourth

Amendment applies to her actions, unless a specific exception to

the requirements of the Fourth Amendment has been found to apply.”

Andrews v. Hickman Cty., 700 F.3d 845, 859 (6th Cir. 2012); cf.

Wendrow v. Mich. Dep’t of Human Servs., 534 F. App’x 516, 529 (6th

Cir. 2013).   And the courts that have specifically addressed in-

school interviews by social workers have held that the Fourth

                                    27
 
Amendment governs.13 Accordingly, Fourth Amendment principles apply

to in-school interviews conducted by state social workers.

              Next, a person is “seized” within the meaning of the Fourth

Amendment when an official, “by means of physical force or show of

authority, terminates or restrains his freedom of movement through

means intentionally applied,” Brendlin v. California, 551 U.S.

249, 254 (2007) (internal citations and quotation marks omitted),

such that in viewing “all of the circumstances surrounding the

encounter” a reasonable person would not feel “free to leave,”

“decline the officers’ requests,” or “otherwise terminate the

encounter.” Fla. v. Bostick, 501 U.S. 429, 436–37 (1991) (quoting

Mich. v. Chesternut, 486 U.S. 567, 573 (1988)).

              There               is         no         question     that    the   Schulkers’    children   were

“seized”                    during                 the         interviews    in   question.     Per   Campbell’s

instructions, Kammer and another employee removed the children

individually from their classrooms with the assistance of school

officials and brought them to a room where the door was closed.

School personnel were not allowed in the room.                                                  Each child—all

between the ages of 8 and 13—was then questioned for roughly thirty

minutes about “mommy using drugs,” alcohol consumption, whether

                                                            
13 E.g., Greene v. Camreta, 588 F.3d 1011, 1030 (9th Cir. 2009), vacated as
moot, 131 S. Ct. 2020 (2011); Michael C. v. Gresbach, 526 F.3d 1008, 1014 (7th
Cir. 2008); Jones v. Hunt, 410 F.3d 1221, 1225 (10th Cir. 2005); Doe v. Heck,
327 F.3d 492, 513–14 (7th Cir. 2003); Lane v. Milwaukee Cty. Dep't of Soc.
Servs. Children & Family Servs. Div., No. 10-CV-297-JPS, 2011 WL 5122615, at *5
(E.D. Wis. Oct. 28, 2011); Smith v. Tex. Dep’t of Family & Protective Servs.
Child Protective Servs., No. SA-08-CA-940-XR, 2009 WL 2998202, at *9–11 (W.D.
Tex. Sept. 15, 2009).

                                                                        28
 
there was physical violence in the home, and other intimate details

of their family life.             (Doc. 34, ¶¶ 56–58); (Doc. 52, Kammer Dep.

at 54, 56).      The children were not free to leave until they were

released by the social workers.                    (Doc. 34, ¶¶ 56–58, 100–01).

These were, without question, seizures.

     The   next       inquiry,      then,     is   whether     these   seizures   were

reasonable.      Reasonableness generally means the government must

conduct the seizure pursuant to a warrant supported by probable

cause and issued by a neutral magistrate, unless “specifically

established and well-delineated exceptions” apply.                         See, e.g.,

City of Ontario v. Quon, 560 U.S. 746, 760 (2010); Terry v. Ohio,

392 U.S. 1, 20 (1968).              The warrant requirement is “riddled with

exceptions,” at least twenty to be precise, Cal. v. Acevedo, 500

U.S. 565, 582–83 (1991) (Scalia, J., concurring), but a “social

worker” exception is not one of them.                    See Andrews, 700 F.3d at

859–60.

     In Terry, the Court recognized prior judicial approval for a

warrant    is   inherently          impracticable       in    situations    requiring

“necessarily         swift       action     predicated       upon   the    on-the-spot

observations of the officer on the beat.”                      392 U.S. at 20.       To

that end, the Court adopted a two-step inquiry to evaluate the

reasonableness        of     a    limited    search     or   temporary     seizure   by

determining: (1) whether the intrusion was “justified at its

inception”      by    the        existence    of    a   “reasonable,      articulable

                                             29
 
suspicion” of unlawful activity (rather than probable cause); and

(2) whether the degree of the intrusion was “reasonably related in

scope to the circumstances which justified the interference in the

first place.” See id. at 20–22; United States v. Smith, 594 F.3d

530, 536 (6th Cir. 2010).

      Although the Supreme Court and the Sixth Circuit have yet to

address warrantless, in-school interviews by social workers, see

Barber v. Miller, 809 F.3d 840, 845 (6th Cir. 2015), other courts

have concluded that such in-school interviews violate a child’s

Fourth Amendment rights.         Doe v. Heck, 327 F.3d 492, 510, 514–15

(7th Cir. 2003); Jones v. Hunt, 410 F.3d 1228-1229 (10th Cir.

2005); Greene v. Camreta, 588 F.3d 1011, 1016–17, 1022 (9th Cir.

2009), vacated as moot, 131 S. Ct. 2020 (2011).

      The CHFS Defendants admit that they did not have a court order

to interview the Schulkers’ children, (Doc. 37 at 100), and they

do not argue that any exceptions to the warrant requirement apply.

The Court thus concludes that plaintiffs have adequately pled that

the school interviews violated their children’s Fourth Amendment

rights.

      The CHFS defendants’ sole argument in defense of these claims

is   that    it   was   not   clearly   established   that   such   in-school

interviews were unconstitutional.            Defendants rely on the Sixth

Circuit’s decision in Barber v. Miller, 809 F.3d 840 (6th Cir.

2015).      However, in Barber, the court addressed only the “clearly

                                        30
 
established” prong of the qualified immunity analysis and held

that a child’s Fourth Amendment right to avoid warrantless, in-

school interviews conducted by social workers on suspicion of child

abuse without parental consent, was not clearly established in

January 2011.    Barber, 809 F.3d at 845.

     After 2011, however, the Sixth Circuit decided two cases which

established    that   Fourth   Amendment    standards      apply    to   social

workers.   See Andrews v. Hickman Cty, 700 F.3d 845 (6th Cir. 2012);

Kovacic v. Cuyahoga Cty. Dep’t of Children & Family Servs., 724

F.3d 687 (6th Cir. 2013).        Andrews involved social workers and

several police officers who entered and searched a home without

permission and coerced the parents into allowing the social workers

to interview their children outside their presence.                700 F.3d at

849–52.    The social workers were granted qualified immunity, in

large part because the court found that they were entitled to rely

on the Sheriff’s deputy’s assessment of the propriety of entry.

Id. at 863.

     Kovacic, on other hand, concerned social workers who engaged

in the warrantless removal of children from their homes in 2002.

724 F.3d at 698–99.       In denying the social workers qualified

immunity, the court emphasized the “absence of pre-2002 case law

specifically    mentioning     social    workers,”   but    it     nonetheless

concluded that “under our binding precedent [that] is insufficient

to upset the presumption that all government searches and seizures

                                    31
 
are subject to the strictures of the Fourth Amendment.”          Id. at

700 (emphasis added).    Kovacic and Andrews thus provide clarifying

statements of Fourth Amendment law applicable to social workers,

which the Barber court could not take into account in assessing

the state of the law in 2011.

     Further, Andrews and Kovacic clearly establish two points

which provide fair and clear warning to any reasonable social

worker that the conduct alleged in this case violates the Fourth

Amendment: (1) the Fourth Amendment applies to social workers; and

(2) a social worker cannot effectuate the unreasonable seizure of

a minor.

     First, it was clearly established by the Sixth Circuit in

2012 that the Fourth Amendment applies to social workers because

“any state officer should operate with the default understanding

that the Fourth Amendment applies to her actions, unless a specific

exception to the requirements of the Fourth Amendment has been

found to apply.” Andrews, 700 F.3d at 859.         And there can be no

doubt that “Fourth Amendment standards are the same, whether the

state actor is a law enforcement officer or a social worker.” Id.

at 864.

     Second,   since    at   least   2013,   “clearly   established   law

prohibits the unreasonable seizure of a minor by state social

workers.”   Brent v. Wayne Cty. Dep’t of Human Servs., 901 F.3d

656, 686 (6th Cir. 2018) (citing Kovacic, 724 F.3d at 699).           The

                                     32
 
standard     for    whether   a    seizure        occurred   has     been   clearly

established for decades.          See, e.g., Bostick, 501 U.S. at 436–37;

Terry, 392 U.S. at 16–19.         Finally, in Terry, decided in 1968, the

Court established the rule that, at minimum, a seizure must be

“justified     at    its   inception”        by    a   reasonable,     articulable

suspicion, and “reasonably related in scope to the circumstances

which justified the interference in the first place.” Terry, 392

U.S. at 20.

     Consequently, by February 13, 2017, Campbell and Kammer were

on notice that the Fourth Amendment’s requirements applied to them,

that a seizure would result if a person, even briefly, believed

they were not free to leave or otherwise terminate the encounter,

and that a seizure of a child must be justified at its inception

by no less than a reasonable suspicion of child abuse.                  Therefore,

under clearly established law, the CHFS Defendants were on notice

that they were required to adhere, at the very least, to these

minimal Fourth Amendment requirements.

     It follows then that the CHFS Defendants are not entitled to

qualified immunity if a reasonable social worker would believe

that the CHFS Defendants lacked even a reasonable suspicion of

child abuse.        Here, no reasonable social worker could conclude

Campbell and Kammer had grounds to suspect the Schulkers of child

abuse or neglect when they conducted the interviews.                   To be sure,

this is not a case where an official has “reasonably but mistakenly

                                        33
 
conclude[d]” that the requisite predicate for a seizure existed

(i.e., probable cause or reasonable suspicion).                Anderson, 483

U.S. at 641.     Before the CHFS Defendants conducted the interviews,

they knew that Holly’s initial positive drug test was a false

positive   in    light   of    the   negative     results   from   the    second

urinalysis and the toxicology report for the umbilical cord.

Kammer herself testified that she conducted the interviews despite

having “[no] information that they [the Schulkers’ children] were

abused or neglected.”         (Doc. 52 at 51).    A social worker who lacks

any legitimate justification for seizing a child, but nonetheless

seizes the child and interrogates them, would clearly know that

her conduct is unconstitutional.

     For   the   foregoing      reasons,    the   CHFS   Defendants      are   not

entitled to qualified immunity on this claim.

     Therefore, the Court being advised,

     IT IS ORDERED that the CHFS defendants’ motion to dismiss or

in the alternative motion for summary judgment (Doc. 56) be, and

is hereby, DENIED.

     This 8th day of February 2019.




                                       34
 
                               Timeline

     2/8/17:      Plaintiff   Holly      Schulkers   is   admitted   to   St.

Elizabeth Hospital for delivery of her baby.

     2/9/17:     Holly gives birth to AMS.

     2/10:     Holly’s husband is informed that mother and child

should be discharged that afternoon.

     2/10:     Later the same day, a hospital social worker informs

Holly that her urine tested positive for opiates.           This result is

reported to CHFS, which concludes that Holly is a risk to the

child.

     2/10/17:     Later, Holly is informed by the Hospital that the

baby must remain in the hospital for observation for 72 hours.

     2/10/17:     That evening, the defendant social workers visit

Holly in her hospital room.    Holly is requested to take additional

drug tests to which she agrees.          Also, she is told     “until this

gets figured out you are no longer allowed to be around any

children without the supervision of approved individuals.”

     2/10/17.     Holly is then presented with a “Prevention Plan.”

Under the Plan, Holly is forbidden to be around any of her children

without the supervision of approved individuals, which could be

her husband or    mother-in -law.     Social worker Kammer tells Holly

that any violation will result in all four children being removed

from the home.       A stamp on the plan read “Absent effective

preventative services, placement in foster care is the planned

                                    35
 
arrangement for this child.”     This information was not accurate.

Later that evening, results of Holly’s additional urine test are

reported, which are negative.

     2/11/17:    St. Elizabeth receives the results of the umbilical

cord test, which was also negative for illegal substances.       The

hospital communicates this information to Kammer.

     2/12/17:     Holly is permitted to take the new baby home but

must observe the Prevention Plan.

     2/13/17:    Holly calls Kammer and requests to be released from

the Prevention Plan, but the request is denied by Campbell.      The

Schulkers hires an attorney who advises Holly to take a hair

follicle test.

     2/13/17:      The defendant social workers go to the schools

that the four older children, ages 8 to 13, attend.    No warrant or

parental permission is obtained.       The children are interrogated

concerning family conditions, particularly whether Holly uses

drugs.

     2/21/17:     Hair follicle test is returned negative.   Counsel

tells defendants that Holly will no longer follow the Prevention

Plan.    Supervisor orders Plan lifted, directs Campbell to inform

attorney Plan will be lifted, but Campbell does not comply.     Plan

is kept in place officially but not enforced.     Case against Holly

on agency’s record kept open.

     4/7/17:     Holly’s case labelled “Unsubstantiated” by agency.

                                  36
 
     4/10/17: Plaintiffs receive notice from agency that Plan is

terminated.




                               37
 
